    Case 1:03-md-01570-GBD-SN Document 4259 Filed 11/26/18 Page 1 of 4

                                                                 U.S. Department of Justice

                                                                 United States Attorney
                                                                 Southern District of New York 11/26/2018



                                                                 86 Chambers Street, 3rd floor
                                                                 New York, New York 10007


                                                                 November 20, 2018

By ECF
Hon. Sarah Netburn
U.S. Magistrate Judge
United States Courthouse
40 Foley Square
New York, NY 10007

                       Re:      In re Terrorist Attacks, 03 MDL 1570 (GBD) (SN)

Dear Judge Netburn:

        In accordance with the Court’s direction at the discovery conference on October
12, 2018, we write respectfully to provide a status report regarding the response of the
Federal Bureau of Investigation (“FBI”) to the Touhy request and subpoena served by the
Plaintiffs’ Executive Committees (“PECs”), as well as a report on the status of the Touhy
requests and subpoenas served upon the Department of State (the “State Department”),
Central Intelligence Agency (“CIA”) and Department of Treasury (“Treasury”). 1

        Each of these agencies has provided the PECs with interim responses and
objections to the respective Touhy requests and subpoenas. We have met and conferred
with the PECs with regard to each request and subpoena and will continue to do so.

       Federal Bureau of Investigation: Following entry by the Court of the proposed
Privacy Act and Protective Order, the FBI made its first production of records to the
PECs and counsel for the Kingdom of Saudi Arabia and Dallah Avco on November 19,
2018. The first tranche of records consisted of 15 interview reports.

        The FBI has identified additional records to be reviewed and processed on a
rolling basis. The FBI expects to complete its review and processing of the second
tranche of records by December 20, 2018. The second tranche includes additional
interview reports and may include other materials as well. The FBI still hopes to

1
  It was not until late afternoon today that this Office was able to compile all of the information contained
in this letter. Therefore, after conferring with the PECs, we are submitting this letter on behalf of the
government alone rather than as a joint letter.
 Case 1:03-md-01570-GBD-SN Document 4259 Filed 11/26/18 Page 2 of 4
In re Terrorist Attacks, 03 MDL 1570
Page 2


complete its review and processing of the third tranche of records by the end of January
2019, although the FBI has not yet begun its review and processing of those records, and
issues may arise that require additional time to resolve.

        State Department: In response to the Touhy request and subpoena served upon
the State Department, the State Department has located records relating to Omar al
Bayoumi, Fahad al Thumairy, and the 9/11 hijackers which may be subject to 8 U.S.C.
§ 1202(f). Pursuant to that statute, the records of the Department of State and of
diplomatic and consular offices of the United States pertaining to the issuance or refusal
of visas or permits to enter the Untied States shall be considered confidential and shall be
used only in the formulation, amendment, administration, or enforcement of the
immigration, nationality, and other laws of the United States, subject to limited
discretionary exceptions. The State Department has commenced an internal process to
determine whether the identified records are subject to § 1202(f) and, if so, whether
application of any of the discretionary exceptions may be appropriate. The State
Department will make its best efforts to complete that internal process by December 20,
2018.

         In addition, the State Department has located a small number of non-consular
records relating to Thumairy. The State Department is currently reviewing those records
to determine whether they can be released, in whole or in part, in this case, and expects to
produce any releasable records by December 20, 2018. The State Department also
continues to search for additional records, including a memorandum from Karl Hoffman
that is cited in The 9/11 Commission Report, and hopes to complete those searches by
December 20 as well.

        Central Intelligence Agency: In response to paragraph 5 of the PECs’ subpoena
served upon the CIA, which seeks approximately 50 classified records cited in The 9/11
Commission Report, the CIA has undertaken a re-review of those records that had
previously been reviewed (and in some cases produced in part) under the Freedom of
Information Act (“FOIA”) and an initial review of those records that had not previously
been reviewed in response to a FOIA request. To date, the CIA has made two
productions of records in response to paragraph 5 of the subpoena, consisting of 18
documents totalling 181 pages. These records contain substantial redactions to protect
classified and statutorily protected information. The CIA expects to complete its review
of the remaining documents requested in paragraph 5 of the subpoena by December 7,
2018, and to provide a response to the remaining portions of the subpoena by December
20, 2018, with the exception of a joint CIA/FBI intelligence report that was requested
from both CIA and FBI. Any portions of the joint report relating to Bayoumi or
Thumairy will be included in the third tranche of FBI records and will require inter-
agency review and coordination.
 Case 1:03-md-01570-GBD-SN Document 4259 Filed 11/26/18 Page 3 of 4
In re Terrorist Attacks, 03 MDL 1570
Page 3


         Treasury Department: With respect to the Touhy request and subpoena served
upon the Department of Treasury, the PECs have sought the administrative records
underlying Treasury’s decisions to designate certain entities and individuals as Specially
Designated Nationals, specifically Al Haramain Islamic Foundation, the International
Islamic Relief Organization, the Benevolence International Foundation, Yassin al Kadi,
and Wa’el Hamza Jelaidan, as well as any records Treasury possesses with respect to
three non-designated entities, the World Assembly of Muslim Youth, Muslim World
League, and Dubai Islamic Bank. The PECs responded to Treasury’s initial request for
additional information to assess the relevance of the requested documents to this
litigation, in accordance with Treasury’s Touhy regulations. Treasury thereafter
conducted a search for records responsive to the subpoena to the extent that the PECs
sought records related to designated entities and individuals, and ascertained that a large
volume of the documents were classified.

         On September 14, 2018, Treasury notified the PECs by letter that it had come to
its attention that all of the records pertaining to the designated individuals and entities
sought through the subpoena had been the subject of a prior FOIA request by the PECs.
Treasury had provided the PECs with the non-classified and non-privileged records from
the administrative files of the designated entities and individuals in connection with that
FOIA request, and the propriety of its classification and privilege withholdings has been
extensively litigated and upheld by a federal district court. See Cozen O’Conner v. U.S.
Dep’t of Treasury, 570 F. Supp. 2d 749, 788 (E.D. Pa. 2008). Treasury therefore
proposed that, in light of the substantial burden that would be imposed upon Treasury in
re-processing a voluminous number of classified records, and in light of the fact that
Treasury had already completed this process in connection with the prior FOIA litigation,
the PECs consider narrowing their request. Specifically, Treasury requested that the
PECs inform Treasury which of the specific materials withheld from the prior FOIA
production they are seeking, based upon the Vaughn indices that had been previously
provided to the PECs in connection with that litigation. Treasury also offered to have a
meet and confer with the PECs to discuss ways in which to narrow their discovery
request.

        With regard to the non-designated entities—the World Assembly of Muslim
Youth, Muslim World League, and Dubai Islamic Bank—Treasury reiterated to the PECs
in its September 14 letter that it cannot reveal whether or not it has conducted or is
conducting an investigation into an undesignated person or entity for the purpose of
imposing economic sanctions, as doing so would reveal information that is both classified
and subject to the law enforcement privilege. Cozen, 570 F. Supp. 2d at 788
(“[D]isclosing that OFAC is or is not investigating a non-designated entity or person
would thwart the purpose of the sanction program and would reveal classified
information, alerting terrorists who could move money before sanctions are imposed or
funnel assets through organizations that are not being investigated.”).
        Case 1:03-md-01570-GBD-SN Document 4259 Filed 11/26/18 Page 4 of 4
      In re Terrorist Attacks, 03 MDL 1570
      Page 4


                                                 Very truly yours,

                                                 GEOFFREY S. BERMAN
                                                 United States Attorney for the
                                                 Southern District of New York


                                           By:     /s/ Sarah S. Normand
                                                 SARAH S. NORMAND
                                                 JEANNETTE VARGAS
                                                 Assistant United States Attorneys
                                                 86 Chambers Street, 3rd Floor
                                                 New York, New York 10007
                                                 Tel. (212) 637-2709/2678
                                                 Fax (212) 637-2730
                                                 sarah.normand@usdoj.gov
                                                 jeannette.vargas@usdoj.gov

      cc:     Counsel of Record (by ECF)




The Plaintiffs' Executive Committees (PECs) and the government shall file a joint status letter by Friday,
December 28, 2018. The letter should update the Court regarding the status of the government's
declassification and privilege review.


SO ORDERED.


November 26, 2018
New York, New York
